NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KEITH RENARD LONG,                       )
                                         )
              Appellant,                 )
                                         )
v.                                       )         Case No. 2D19-4793
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Keith Renard Long, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS and ATKINSON, JJ., Concur.